28 So.3d 157 (2010)
Miguel Angel ARIAS, Appellant,
v.
Laura Ann ARIAS, Appellee.
No. 2D09-194.
District Court of Appeal of Florida, Second District.
February 10, 2010.
Rehearing Denied March 5, 2010.
Miguel Angel Arias, pro se.
Brent A. Rose of The Orsini and Rose Law Firm, Tampa, for Appellee.
PER CURIAM.
Miguel Angel Arias appeals a final judgment of dissolution of marriage, raising several challenges to the equitable distribution and alimony awards. Arias has failed to provide a transcript of the final hearing or a statement of the evidence or the proceedings and therefore has not shown reversible error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979); Coyne v. Coyne, 895 So.2d 469, 470 (Fla. 2d DCA 2005).
We recognize that the final judgment fails to contain certain requisite findings supporting the equitable distribution and alimony determinations. See § 61.075(1)(a)-(j), (3)(a)-(d), Fla. Stat. (2007). However, in the absence of a transcript or an appropriate substitute, we are constrained to affirm. See Esaw v. Esaw, 965 So.2d 1261, 1264-65 (Fla. 2d DCA 2007). In reaching this conclusion, we note that the lack of necessary findings in dissolution cases not only hinders appellate review but also poses problems for modification or enforcement proceedings which may occur in the future.
Affirmed.
WHATLEY, VILLANTI, and MORRIS, JJ., Concur.